LECHE, J.
Concurring: An admission which may give rise to the plea of estoppel, must be of a fact, and not of law, for every one is presumed to know the law, a presumption which, as facetiously remarked by one of our judges, is very violent, but which nevertheless exists of necessity, and is universally recognized, and therefore no one can excuse himself or justify himself on tjhe ground that he was deceived or misled by an incorrect or false statement of law made by his adversary. An admission of a fact on the other hand, made by a person who should know whether the fact is true, to another whom he knows to be ignorant of it, may mislead the latter and cause him to act on the faith of such admission. The one who has made the admission is then morally estopped from denying the existence of such fact. The law discountenances deception, and a plea of estoppel under these conditions, bars the person who has made the declaration of fact from asserting 'the contrary.
Judicial admissions which are ground for the plea of estoppel, must be admissions of fact and they give rise to the plea of estoppel on two grounds:
1. Because the law holds parties to their allegations of record. “It does not allow them to play fast and loose, to falsify what they have solemnly declared to be a fact— the truth.” Gaudet vs. Gauthreaux, 40 La. Ann. 189, 3 So. 645. In that case, the Court further says:
“It is a well settled rule in the administration of justice that a party will not be permitted to deny what he has solemnly acknowledged in a judicial proceeding. The only means of Courts to protect the integrity of judicial proceedings, is the sanctity which the law throws around them.”
*6242. Because it is morally wrong to permit a litigant who has asserted a fact upon the faith of which his adversary has acted, to turn about later on and deny the fact.
It thus appears that judicial adiriission once made, may not be denied., first on the ground that such denial violated the integrity of judicial proceedings, and second on the ground that such denial would sanction the practice of deception and is immoral. In the case of Farley vs. Frost-Johnson Lumber Company, 133 L. 499, 63 So. 122, the subject of estoppel by judicial admissions is discussed in full and at length. All the previous jurisprudence in this State is reviewed, many decisions are collated, quoted and analyzed, and apparent inconsistencies in these decisions are mentioned and explained. It is pointed out in that case, that even the theory advanced in the decision of Gaudet vs. Gauthreaux, 40 La. Ann. 189, 3 So. 645, based upon the sanctity which the' law throws around judicial proceedings,, is not recognized by the Courts in general and has even been repudiated. See page 541. It was held in the Farley case that where an admission is made in another suit, to which the one offering the plea of estoppel was not a (party, and had not acted thereon, and was not thereby prejudiced, there is no ground to support that plea.
It must be obsérved in the present case that whether Mr. Gabe Saloum or Mrs. Gabe Saloum, his wife, owed the debt, is as much a question of law as it is a question of fact. The law part of the question could not be the basis of estoppel and the fact involved, was better known to Mrs. Saloum’s father, Nacol, than to plaintiff. There can therefore be no ground for equitable estoppel, as Nacol could not be misled by the allegations of the suit brought in the State of Texas against Mr. Saloum, and for the further reason that he was not a party to that suit.
A more recent decision on this subject is that of Wiley vs. Stewart, 145 La. 1088, 83 So. 260, where the Farley vs. Frost-Johnson doctrine is affirmed.
For these reasons, I believe the opinion in this case correctly applies the law on defendant’s plea of estoppel.